Citation Nr: 0106025	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-01 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises (RO) in San Juan, Puerto Rico, 
that denied waiver of recovery of an overpayment in the 
calculated amount of $22,380.  

The appellant is the spouse of the veteran who was appointed 
to manage the veteran's VA benefits following an April 1996 
VA determination that the veteran was not competent to handle 
disbursement of funds.  


FINDING OF FACT

There was substantial fault on the part of the veteran in 
creating the overpayment with no fault being shown on the 
part of the VA, the veteran did not change his position to 
his detriment in reliance on VA disability pension, failure 
to make restitution would result in unfair gain to him, and 
recovery of the overpayment would not result in undue 
hardship or defeat the purpose of the benefit.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension in 
the calculated amount of $22,380 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2097-2099 (2000) (to be 
codified as amended at 38 U.S.C.§§ 5103A, 5107); 38 C.F.R. 
§§ 1.963, 1.965 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

An October 1996 letter to the appellant provided notification 
regarding the amount of debt created as a result of an 
overpayment of improved disability pension benefits.  
Notification was provided with respect to the right to 
dispute the amount of the debt as well as the right to 
request a waiver of the debt.  In March 1997 the appellant 
submitted a request for waiver as well as a financial status 
report.  By official letter to the appellant, dated in 
December 1997, with a copy to her representative, information 
was provided regarding the denial of the request for waiver 
of recovery of the overpayment in the calculated amount of 
$22,380.  In May 1998 the appellant submitted an additional 
financial status report and in December 1998 a statement of 
the case was issued to the appellant.  In February 1999 the 
appellant submitted a statement that the evidence of record 
warranted the grant of benefits and failed to report for a 
hearing scheduled in March 1999.  The appellant's 
representative has been provided the opportunity to review 
the claims file and submit written presentations in November 
2000 and January 2001.  On the basis of this record, the 
Board concludes that notification and development 
requirements, as provided for in the Veterans Claims 
Assistance Act of 2000, have been met.  

In a formal pension application, received in March 1992, the 
veteran reported that his only source of income consisted of 
Social Security benefits, and that his spouse was not in 
receipt of any income, including that she received zero 
wages.  

A rating decision in March 1993 granted a permanent and total 
rating for nonservice-connected pension purposes, effective 
in March 1992.  

By official letter, dated in April 1993, the veteran was 
notified of his pension award.  The letter informed him of 
the countable annual income upon which the award was based, 
including informing him that zero income of his spouse, 
including zero earned income, had been considered.  The 
letter also informed him that benefits for a spouse had been 
included and that his rate of VA pension depended on his 
total family income that included income of his dependents.  
He was informed that VA must adjust his payment whenever 
there was an income change and he must immediately notify the 
VA if income was received from any source other than that 
shown in the letter.  Failure to promptly tell VA about 
income changes might create an overpayment that would have to 
be repaid.  

In June 1994 the veteran submitted an eligibility 
verification report indicating that his only income was from 
Social Security and that his spouse had zero wages from all 
employment from May 1, 1993, to April 30, 1994.  

By official letter, dated in August 1994, the veteran was 
informed that his award had been amended.  This letter 
informed him of the countable annual income upon which his 
award was based, including indicating that it was based upon 
zero earned income from his spouse.  He was informed that 
benefits for his spouse had been included and that the rate 
of VA pension depended on total family income that included 
his income as well as that of any dependents.  He was 
informed that VA must adjust any payments whenever his income 
changed and that he must immediately notify VA if income was 
received from any source other than that shown in the letter.  
Failure to promptly inform VA about income changes could 
create an overpayment that would have to be repaid.  

By official letter, dated in February 1995, the veteran was 
notified of an amendment in his pension award.  This 
notification informed him that his award was based upon the 
receipt of Social Security benefits, and indicated that it 
was based upon zero earnings from his spouse.  This letter 
informed him that VA pension consisted of the difference 
between countable annual income and the maximum annual 
pension rate.  

By official letter, dated in December 1995, the veteran was 
again informed of an amendment in his pension award.  He was 
informed of the countable annual income upon which his 
pension was based, including that zero earned income from his 
spouse was considered.  He was informed that benefits had 
been included for his spouse and that the rate of his VA 
pension depended upon total family income that included his 
income as well as that of his dependents.  He was informed 
that an adjustment in his payments must occur whenever the 
income changed and that he must immediately notify VA if 
income was received from any source other than that shown in 
the letter.  Failure to promptly inform VA about income 
changes might create an overpayment that would have to be 
repaid.  

The report of a May 1996 VA field examination reflects that 
it was discovered that the veteran's spouse then worked as a 
lawyer, and had been working in a law office since 1991.  

In March 1997 the appellant submitted a financial status 
report, indicating that the veteran received Social Security 
benefits in the monthly amount of $728 and that she had a 
monthly gross salary of $1,800 for a total monthly income of 
$2,528.  The report reflects that monthly expenses consisted 
of rent or mortgage payment of $550, food of $600, utilities 
and heat of $100, auto, gas and maintenance of $175, college 
expenses and transportation of $100, telephone, clothing and 
medication of $50, nursing home expense of $400, and 
clothing, medication and nursing home expense of $300, for a 
total monthly expense of $2,275.  A positive monthly balance 
of $253 was indicated.  

In May 1998 the appellant submitted an additional financial 
status report indicating that her monthly gross salary was 
$3,750 with deductions of $366 for Federal, State, and local 
income taxes, $300 for retirement, $54 for Social Security, 
$113 for savings, and $192 for medical services, leaving a 
net take home pay of $2,725.  She indicated that the 
veteran's monthly Social Security benefit was $745 and that 
the combined monthly net income was $3,460.  A review of the 
calculations indicates that the combined monthly net income 
would, based upon the reported figures, actually be $3,470.  
She reported monthly expenses of $550 for rent or mortgage, 
$800 for food, $100 for utilities and heat, $50 for 
telephone, $200 for clothing, $500 for medical and $1,200 for 
school tuition, books, car expense, and nursing home 
expenses, for a combined monthly expense of $3,400.  Based 
upon the figures reported a positive monthly balance of $70 
would be indicated.  No contract debt was reported in either 
of the financial status reports.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that the veteran has, from the time of his 
March 1992 application, incorrectly reported that his spouse 
was in receipt of zero wages, when, in fact, she was in 
receipt of earned income during the entire time that the 
veteran was in receipt of improved disability pension 
benefits.  The record also reflects that the veteran again 
incorrectly reported his spouse's income at the time he filed 
his eligibility verification report in June 1994 and that he 
was informed, on multiple occasions, that his award was based 
upon annual countable income that included consideration of 
zero earnings by his spouse.  However, the record also 
reflects that the veteran's primary disability that resulted 
in the award of improved disability pension benefits was an 
organic mental disorder secondary to brain trauma and that in 
April 1996 the veteran was found to be incompetent.  With 
consideration of the limited capacity of the veteran for 
understanding, the Board concludes that the evidence is in 
equipoise, and the finding that the veteran has not made a 
misrepresentation, committed fraud, or had bad faith was 
correct.  38 U.S.C.A. § 5302.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In this 
determination, consideration will be given to various 
elements which are not intended to be all-inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
viable right (i.e. changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The evidence reflects that when the veteran was initially 
awarded improved disability pension he was informed by 
official letter of what income was considered in arriving at 
the amount of his award.  He was also informed that the rate 
of his pension depended upon his total family income, 
including his income and that of any dependents and that he 
must immediately notify VA if he received income from any 
source other than that shown on the award letter.  The award 
letter informed the veteran that zero income from his spouse, 
including zero earned income, was considered.  The veteran 
was likewise informed on subsequent multiple occasions.  
However, the evidence reflects that, both on the veteran's 
initial formal claim and again in June 1994, he indicated 
that his spouse was in receipt of zero earned income.  While 
the Board has noted the veteran's disability, both of these 
forms reflect that it was affirmatively reported that the 
veteran's spouse was in receipt of zero earned income.  The 
area for reporting income from the veteran's spouse was not 
left blank, but rather a zero was entered in the space.  
Further, the veteran was informed on multiple occasions that 
zero earned income of his spouse was considered in arriving 
at his annual countable income and that his rate of pension 
depended upon his family income, including income from his 
spouse.  The evidence is clear that the veteran was fully 
informed that the VA was not considering any earned income of 
his spouse and that it was affirmatively incorrectly reported 
that the spouse was receiving zero earned income.  The 
evidence does not show that there was any fault on the part 
of the VA, but rather the evidence shows that the veteran was 
solely at fault in failing to promptly and accurately report 
his spouse's receipt of earned income.  It was not until the 
VA undertook a field examination that the spouse's receipt of 
earned income was discovered and then subsequently 
acknowledged in financial status reports.  This indicates 
that the sole fault in creation of the overpayment was the 
veteran's.  

Although it is contended that recovery of the overpayment 
would cause financial hardship, the evidence of record 
reflects that after payment of all expenses there is a 
positive monthly balance, noting that in 1997 this was 
indicated to be $253, and in 1998 it was indicated to be $70.  
However, in 1998, one of the deductions was indicated to be 
$113 for savings, resulting in an actual positive monthly 
balance of approximately $180.  Requiring repayment in 
reasonable monthly installments would not deprive the veteran 
and his dependents of basic necessities of life or defeat the 
purpose for which pension benefits were intended, i.e., 
recovery could be made from the veteran's moneys which are in 
excess of that spent on the basic necessities of life without 
depriving him of the ability to meet his ongoing expenses.  

There is no indication that the veteran changed his position 
to his detriment in reliance upon the receipt of VA pension.  
It is observed that the record does not indicate that any 
debt or obligation has been incurred based upon reliance on 
the receipt of any VA pension.  Failure to make restitution 
would result in unfair gain to the veteran as he was in 
receipt of substantial earned family income during the time 
that the overpayment was created.  When all the factors are 
considered, a preponderance of the evidence demonstrates that 
recovery of the debt in question would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. 
§§ 1.963, 1.965; Veterans Claims Assistance Act of 2000.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is denied.  


REMAND

A June 1995 letter to the veteran indicated that his claim 
for aid and attendance pension benefits was denied.  He was 
informed of his appellate rights.  In July 1995 a signed 
statement was submitted by the veteran indicating that he 
desired to appeal the letter of June 1995 denying the claim 
for aid and attendance pension benefits.  Although a December 
1995 RO decision subsequently awarded special monthly pension 
by reason of being housebound, it continued to deny special 
monthly pension based on the need for aid and attendance.  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

After adjudicating any inextricably 
intertwined issue relating to eligibility 
for entitlement to improved disability 
pension with special monthly pension 
based upon need for aid and attendance 
due to excessive income, the RO should 
issue a statement of the case addressing 
the issue of entitlement to special 
monthly pension based upon the need for 
aid and attendance.  All appropriate 
appellate procedures should then be 
followed.  

Thereafter, if appropriate, the case should be returned to 
the Board for appellate consideration.  In taking this 
action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the appellant unless she is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

